DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a national stage entry of PCT/EP2016/061551 filed 23
May 2016. Acknowledgement is made of the Applicant's claim of domestic priority to foreign application IN2843CHE2015 filed 5 June 2015. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Rejoinder
Claims 1-2, 5, 7-9, 11, and 13 are allowable. The restriction requirement between Groups I and II , as set forth in the Office action mailed on 25 January 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 25 January 2019 is withdrawn. Claims 6 and 12, directed to elected invention, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 3, directed to a water-insoluble polymer comprising a vinyl group or cellulose is withdrawn from consideration because it does not require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Chinn on 19 January 2021.

The application has been amended as follows: 

	Cancel claim 3.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are towards a composition comprising a core (comprising an active ingredient and a (meth)acrylate copolymer), a first coating layer (comprising a salt of alginic acid), and a second coating layer (comprising an anionic (meth)acrylate copolymer). Claim 1 further limits the amounts of each agent and requires a specific release profile wherein the active is released in less than 60% after 4 hours and at least 60% after 6-10 hours under -in vitro conditions at pH 1.2 for 2 hours and pH 6.8-7.4 for the remaining time. The closest prior art, Haksar et al. (WO 2014/032741) teaches a composition similar to the claims but does not comprise a (meth)acrylate copolymer in the core. The release profile of Haksar requires less than 10% release for the first 2 hours at pH 1.2 and then then at least 70% release over the next hour at pH 6.8 (pg 3, ¶1). There is no motivation in Haksar to 1) reduce the rate of release of the active to match the instant claims or 2) incorporate a (meth)acrylate copolymer in the core. Sonje et al. teaches that EUDRAGIT RL is a pH-independent polymer, therefore there would be no motivation to include it in the core of Haksar which has a pH-dependent release profile. A search of the prior art does not provide any motivation to prepare the composition of claim 1 with the required release profile. Therefore, the instant claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613